UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4712


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONWAZEE RAYMOND BOSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-mc-00131-RJC-1)


Submitted:   July 29, 2013               Decided:   September 10, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monwazee Raymond Boston appeals the district court’s

order finding him in contempt of court and imposing a five-

month-plus-twenty-day         sentence.            He       challenges        the     court’s

exercise     of    its    summary     authority.              Finding     no        abuse    of

discretion, we affirm.

            Boston was called to testify during the trial of three

known    associates.         After    the       oath    was    administered,           Boston

stated, “I ain’t got nothing to say today.”                       The court directed

him to answer the question and had the oath repeated.                                  Boston

agreed to the oath.           After answering questions about his name

and     residence,       Boston    was     asked       if    he   knew        one    of     the

defendants.       Boston responded that he did.                   When asked how he

knew the     defendant,      Boston       provided      a    vague   answer         and     then

asserted the Fifth Amendment privilege in response to all other

questions.

            The    district       court    instructed         Boston     to    answer        the

questions and informed him that he had been granted immunity for

the charges about which he was being asked to testify.                                       The

court explained, “You must answer questions in that area.”

            The    prosecutor      resumed       questioning,        to   which        Boston

replied    by     again    invoking       the    Fifth      Amendment.          The       court

advised Boston that he could not plead the Fifth; he must answer

the question.        After the question was repeated, Boston again

                                            2
stated, “I plead the Fifth.”                    The court ordered Boston removed

from    the    courtroom,       stating        he   would    deal       with   the    contempt

issue later.

               During     the      subsequent        show        cause    hearing,         Boston

explained       his    testimony        by    stating       that    he     felt     “something

sinister” was behind his being compelled to testify and that he

thought       the    prosecutor        was    “up    to    something.”            Boston       had

previously      informed        the    prosecutor         that     he    did   not    want      to

testify.       He stated that the prosecutor had offered him a break

on his sentence for testifying, and also threatened him prior to

him being called to testify.                  The court informed Boston that the

show    cause       hearing    was     being    held      because       Boston    refused       to

answer    questions          after     the    court    informed          him   that       he   was

granted       immunity       and     was     required       to     answer.          The     court

reasoned,       “There’s        nothing      sinister        at    all     about      a    court

directing you to answer and about your refusal to do so.”                                      The

court     noted       that    he      personally       observed          Boston’s     “defiant

demeanor, his contemptuous refusal to comply with the directives

of the Court,” and sentenced him to five months and twenty days

for contempt of the court, to run consecutive to any other term

of imprisonment.

               On     appeal,      Boston      challenges         the     district        court’s

exercise of its summary contempt authority, asserting that he

should have been allowed to consult with an attorney and that it

                                                3
is not clear that Boston understood the terms used by the court

or that he had been granted immunity.

               This   court    reviews    for    an     abuse   of    discretion     the

district court’s decision to invoke summary contempt authority.

United States v. Wilson, 421 U.S. 309, 319 (1975).                           Rule 42(b)

provides that “the court . . . may summarily punish a person who

commits criminal contempt in its presence if the judge saw or

heard the contemptuous conduct and so certifies.”                      Fed. R. Crim.

P. 42(b).        Rule 42(b) does not require the appointment of an

attorney;      rather,   it     authorizes      the     court   to    invoke    summary

procedures when contumacious behavior is seen or heard by judge

and committed in the actual presence of court.                       United States v.

Vague, 697 F.2d 805 (7th Cir. 1983); United States v. Flynt, 756

F.2d 1352 (9th Cir. 1985), amended, 764 F.2d 675.

               Although Boston asserts a lack of understanding, no

such confusion is evident on the record.                   Rather, when given an

opportunity, Boston did not ask for clarification; nor did he

express any confusion or lack of understanding.                          We find no

abuse of discretion by the district court in summarily finding

Boston    in    contempt.        See    Wilson,    421    U.S.   at     310    (holding

summary    contempt      appropriate      “when       a   witness      who    has   been

granted     immunity,         refuses    on     Fifth     Amendment      grounds      to

testify”); In re Scott, 605 F.2d 736 (4th Cir. 1979) (upholding

summary contempt disposition where witness refused to testify

                                           4
despite grant of immunity and district court’s order that he

testify).    Accordingly, we affirm the district court’s order of

contempt.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5